DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 120 and foreign priority under 35 U.S.C. 119 (a)-(d). The Instant Application is a continuation of U.S. Patent Application No. 16/023,305 filed June 29, 2018, which claims the benefit of the Korean Patent Application No. 10-2017- 0083737 filed on June 30, 2017. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 17, 2020, January 28, 2021, and April 30, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record does not disclose a display apparatus with integrated touch screen, comprising the combination of:
 a first passivation layer disposed over the light emitting layer;

 a second passivation layer disposed over the encapsulation layer;
a touch line supplying a touch driving signal for driving the touch screen;
an insulation layer on the touch line;
a first photoactive compound (PAC) layer covering a top surface of the first touch electrode and the second touch electrode and isolating the first touch electrode and the second touch electrode from one another;
a dam disposed in the non-display of the substrate,
wherein the insulation layer, and the one of the first passivation layer and second passivation layer are extending to the upper portion of the dam in the non-display of the substrate.

For example, while the cited references of Kishimoto (US 2018/0047938 A1) discloses a display apparatus with an integrated touch screen (See Background, generally), including elements such as a light emitting layer (Fig. 4A, light emitting layer, #330),  an encapsulation layer (Fig. 4A, encapsulation layer, #450), touch electrodes (Fig. 4A-4B, touch screen electrode layer, #410) and photoactive layer (Fig. 4A-4B, polarizing layer, #430), it does not describe the further structural configuration as recited. 
Kishimoto does not disclose first and second passivation layers, nor a dam disposed in the non-display area of the display, in such a way wherein the insulation layer, and the one of the first passivation layer and second passivation layer are extending to the upper portion of the dam in the non-display of the substrate, and a first photoactive compound (PAC) layer covering a top surface of the first touch electrode and the second touch electrode. 

The additional cited references of Hong (US 2015/0062067 A1), Shin (US 2017/0288007 A1) and Han (US 20170263887 A1) do not combine to cure the deficiencies of Kishimoto above. Furthermore, it 
Additionally cited prior art including Tada (US 2018/0197924 A1), Kwon (US 2018/0026225 A1), Yamzaki (US 2018/0151597 A1) and Bae (US 2016/0154499 A1) are relevant to the field of invention but also do not cure the deficiencies above. As such, claim 1 is free of and unobvious over the prior art and is allowed.
The remaining claims are dependent off of claim 1 and are allowed as a result of their dependencies. 

Finally, the Office notes that the claims of the Instant Invention are patentably distinct from the parent Application 16/023,305, now issued as U.S. Patent No. 10,817,090 B2. Thus, no double patenting issues are present and the Instant Invention is in condition for Allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626